Citation Nr: 0531876	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
hearing loss.  In a March 2004 rating decision, the RO 
granted the veteran service connection for left ear hearing 
loss.  The veteran requests service connection for right ear 
hearing loss.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference in June 2004.  A transcript of 
the hearing is of record.  In December 2004, the Board 
remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in September 
2005.

As discussed below, the Board has reopened the previously 
denied claim of service connection for right ear hearing 
loss.  However, as additional development is required prior 
to the Board's adjudication of the issue on the merits, the 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In an unappealed decision of April 1990, the RO denied 
the veteran's claim of service connection for hearing loss.  
That decision became final.

3.  The evidence received since the April 1990 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision, which denied the claim of 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that a substantially complete claim was 
received in February 2003, after the enactment of the VCAA.  

An RO letter dated in January 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the January 2005 letter, VA notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his condition was related to service.  The letter 
also informed the veteran of what constituted new and 
material evidence.  This letter informed the veteran of what 
evidence was necessary to substantiate claims for service 
connection.  The letter also requested that he submit any 
evidence in his possession that pertained to the claim.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the March 2004 statement of the case, and the 
May 2004 and June 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

Careful review of the record reveals that the RO denied the 
veteran service connection for hearing loss in an unappealed 
decision in April 1990, stating that the veteran's hearing 
loss did not develop in service.

Evidence of record at the time of this decision included the 
veteran's service medical records (SMRs).  The veteran's SMRs 
reveal that upon entrance into the service, he was not noted 
to have any disabilities, including hearing loss.  In August 
1970, the veteran complained of dull pain in his right ear.  
He was diagnosed with ear serous otitis media of the right 
ear.  Two days later, the veteran returned for treatment and 
complained of sudden onset of numbness and loss of motor 
control on the right face.  It was noted that he had a past 
history of ear ache.  He was diagnosed with Bell's palsy on 
the right.  An audiogram was conducted at this time with the 
following results:
 

HERTZ

1000
2000
3000
4000
RIGHT
20
25
--
35

On follow-up, the veteran was noted not to have any hearing 
loss.  A September 1970 Report of Medical History shows the 
veteran reported having hearing loss.  It was noted that he 
had Bell's palsy secondary to right ear infections.  The 
September 1970 separation examination report showed the 
following results for the right ear for the veteran's 
audiogram:


HERTZ

1000
2000
3000
4000
RIGHT
5
20
--
25

In an April 1990 decision, the RO denied the veteran's claim 
of service connection for hearing loss.  The veteran was 
notified of this decision in May 1990 and did not appeal the 
decision.  The decision became final.

Since the April 1990 decision, the RO received the veteran's 
VA outpatient medical records, VA examination reports, 
letters from the veteran's private physician, the veteran's 
Board hearing testimony and lay statements from the veteran's 
employer.

A February 2003 letter from the veteran's private physician, 
J.A., M.D., states that the veteran reported progressive 
hearing loss that was confirmed with audiometry.  The veteran 
reported that this began when he was in the army in 1970 when 
he developed right Bell's palsy with associated hearing loss.  
J.A., M.D. noted that by history, the veteran had a syndrome 
that affected both cranial nerves VII and VIII, which began 
in 1970 with the Bell's palsy resolving but now worsening of 
his auditory function.

A June 2003 VA examination report shows that the veteran had 
a history of right-sided Bell's palsy that occurred in 1969 
or 1970.  The examiner noted that he was not able to review 
the veteran's claims folder.  The veteran reported that he 
was told he had a decrease in hearing in his right ear.  The 
facial paralysis subsequently resolved, but the veteran had 
noted that his hearing acuity had decreased on his right side 
over the last year or so.  He denied any recurrence of his 
Bell's palsy since 1969, and had no recurrent disability or 
symptomatology secondary to that at the time of the 
examination.  Physical examination revealed that the cranial 
nerve VII was normal bilaterally.  The diagnosis was history 
of Bell's palsy on right side of the face that was resolved.

In the veteran's October 2003 notice of disagreement, he 
argued that his service medical records show that he had a 
decrease in hearing in his right ear in the service and 
service connection for hearing loss in his right ear was 
warranted.

In January 2004, the veteran underwent a VA examination.  The 
examiner noted that she reviewed the veteran's claims folder.  
The examiner noted that the veteran's service medical records 
included two audiometrics that were of significance.  The 
first was obtained in July 1968 and demonstrated hearing 
within normal limits in both ears.  The second was dated in 
September 1970 and was the veteran's separation examination.  
It indicated that the veteran had a high frequency hearing 
loss in the left ear and continued normal hearing sensitivity 
in the right ear.  The veteran currently complained of 
bilateral hearing loss.  The veteran also stated that his 
hearing loss began in the right ear during an occurrence of 
Bell's palsy while in service.  He stated that his hearing 
loss had gradually progressed since that time.  He also 
stated that he was exposed to military, occupational, and 
recreational noise.  The diagnosis was bilateral 
sensorineural hearing loss.  The VA examiner opined that the 
veteran's right ear hearing loss was not at least as likely 
as not related to the veteran's service because the veteran's 
separation examination in service showed normal hearing in 
the right ear as did his entrance examination.

In May 2004, the veteran submitted a letter from his private 
physician, J.A., M.D., which was duplicative of the February 
2003 letter from the same physician.  He did add that the 
veteran had no change in his hearing from his previous 
examination.

In June 2004, the veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge.  He stated that 
while in the service he was exposed to loud noises.  In 
addition, he had Bell's palsy while in the service and the 
doctors told him at that time that he had a hearing loss in 
his right ear at high frequency.  The veteran attributed his 
current right ear hearing loss to the Bell's palsy that he 
had in service.  Further, he testified that he was treated 
for his hearing at the VA medical center the day before.

A June 22, 2004 VA outpatient medical record shows that the 
veteran had mild to moderate mixed hearing loss with good 
discrimination ability in both ears.

An October 2004 VA outpatient medical record shows that the 
veteran reported having some hearing loss in the right ear 
when he was in the military after experiencing Bell's palsy.  
The Bell's palsy resolved with no recurrence.

An April 2005 VA outpatient medical record shows that the 
veteran received follow-up treatment for his hearing.  It was 
noted that he was last seen in audiology on June 17, 2004, 
the day before the veteran's Board hearing.  Flat mild 
sensorineural hearing loss with excellent discrimination 
ability was found in the right ear.  A slight improvement in 
hearing was noted since the June 17, 2004 examination.

In August 2005, the RO received two letters.  A letter from 
R.W., the veteran's supervisor stated that the veteran had 
current hearing loss that was a significant safety issue with 
his performance.  R.W. stated that the veteran's hearing loss 
made his profession very dangerous and put the other 
industrial crew members at high risk.  R.W. also stated that 
the veteran's hearing loss made it very difficult for him to 
maintain any type of industrial work on a full or part time 
basis because of safety issues.

A June 2005 letter received in August 2005 from W.D., the 
veteran's sub-director, stated that the veteran worked around 
very critical equipment and there was a significant safety 
issue with his performance because of his hearing loss.

Analysis

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence received since the final April 
1990 rating decision, the Board finds that new and material 
evidence has been received to reopen the claim of service 
connection for right ear hearing loss.  As such, the Board 
notes that in February 2003, the RO received a letter from 
the veteran's private physician, J.A., M.D.  The letter 
stated that, based on the veteran's report, the veteran 
suffered from Bell's palsy in service that affected both 
cranial nerves VII and VIII and now worsened the veteran's 
auditory function.  The Board notes that cranial nerve VII is 
the facial nerve and cranial nerve VIII is the 
vestibulocochlear nerve.  Stedman's Medical Dictionary 1194 
(27th ed. 2000).  The vestibulocochlear nerve relates to the 
vestibulum and cochlea of the ear.  Stedman's Medical 
Dictionary 1960 (27th ed. 2000).  As the veteran has 
submitted medical evidence to suggest that his Bell's palsy 
illness in service affected his auditory function, the Board 
finds that this evidence is new and material because it 
suggests a relationship between the veteran's current right 
ear hearing loss and his service.  In this regard, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran's 
current right ear hearing loss is related to his service, is 
neither cumulative nor redundant of the evidence previously 
of record, and is sufficient to establish a reasonable 
possibility of substantiating the claim.

Accordingly, reopening of the claim of service connection for 
right ear hearing loss is in order.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for right ear 
hearing loss is reopened; the appeal is granted to this 
extent only.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for right ear hearing loss.  

The Board notes that in February 2003, the RO received an 
authorization form signed by the veteran to allow the RO to 
obtain his medical records from a private physician, J.A., 
M.D.  It does not appear from the claims folder that the RO 
attempted to obtain these medical records.  Although the 
claims folder includes two letters from J.A., M.D., these 
letters were submitted by the veteran and do not appear to be 
the complete medical records from this private physician.  
Therefore, the Board finds that the RO should request the 
veteran's medical records from J.A., M.D., or if the February 
2003 authorization form has expired, the RO should request 
that the veteran submit a new release form for J.A., M.D. so 
the RO can obtain these private medical records.

The Board also notes that during the veteran's June 2004 
Board hearing, he stated that he received treatment the 
previous day, June 17, 2004, at the VA medical center for his 
hearing loss.  In addition, an April 2005 VA outpatient 
medical record notes that the veteran received treatment at 
that facility on June 17, 2004.  However, review of the 
claims folder reveals that the June 17, 2004 VA outpatient 
medical record is not included in the claims folder.  The RO 
should ensure that all outstanding VA medical records 
relating to treatment for the veteran's hearing loss is 
obtained and associated with the claims folder, to 
specifically include the June 17, 2004 treatment record.

Finally, the Board notes that the January 2004 VA examiner 
noted that the veteran had two audiograms during service.  
However, the VA examiner did not consider the audiogram 
conducted on August 6, 1970 when the veteran was diagnosed 
with Bell's palsy in service.  Therefore, the Board finds 
that a new VA examination is necessary, with review of the 
veteran's entire claims folder, to determine the nature and 
etiology of the veteran's right ear hearing loss.  In Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991), the Court stated: 
"[F]ulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for his right ear 
hearing loss since service, which has not 
previously been associated with the 
claims folder.  Of particular interest 
are the private medical records from 
J.A., M.D.  Medical records from this 
physician should be obtained using the 
February 2003 release form signed by the 
veteran.  If a new form is necessary, the 
RO should contact the veteran and request 
that he submit a new release form.  In 
addition, the RO should ensure that they 
obtain the June 17, 2004 VA outpatient 
medical record from the Murfreesboro, 
Tennessee VA medical center.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit 
those records for VA review. 

2.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
any right ear hearing loss.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Review of 
the claims folder should include review 
of all service medical records, 
specifically the August 6, 1970 
audiogram, and the January 2004 VA 
examination report.  Based upon the 
examination results and the review of the 
claims folder, the examiner should opine 
as to whether it is at least as likely as 
not that any right ear hearing loss is 
related to service or any in-service 
symptomatology, and specifically related 
to the veteran's in-service diagnosis of 
Bell's palsy.  In addition, the examiner 
should opine as to whether it is at least 
as likely as not that any right ear 
hearing loss is related to the service-
connected left ear hearing loss or the 
service-connected Bell's Palsy on the 
right side of the face.  The rationale 
for all opinions expressed must be 
clearly set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


